 4:12-cr-03065-JMG-CRZ Doc # 112 Filed: 07/16/20 Page 1 of 1 - Page ID # 384




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:12CR3065

      vs.
                                                         ORDER
ELEAZAR P. MENESES,

                  Defendant.



      Defendant is released subject to the following:

      1)    Defendant shall appear at a revocation hearing to commence before
            the Honorable John M. Gerrard, United States District Judge, in
            Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 2:30
            p.m. on October 16, 2020


      2)    Defendant shall comply with all terms and conditions of supervised
            release which were imposed at sentencing, and in addition, the
            defendant shall have no contact with the victim in this case.


July 16, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
